Citation Nr: 0810843	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  06-08 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania




THE ISSUE

Entitlement to service connection for chronic renal 
insufficiency, to include as secondary to presumed herbicide 
exposure.




ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The veteran had active service from September 1967 to 
September 1971 and from January to May 1991 for Operation 
Desert Shield/Storm.  Thereafter he was a member of the 
Pennsylvania Army National Guard until his discharge in July 
2005.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2004 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in 
Philadelphia, Pennsylvania.

RO letters of February and November 2007 informed the veteran 
his requested hearings before a RO Decision Review Officer 
and Veterans Law Judge (Travel Board) were scheduled for 
March 7, 2007, and December 13, 2007, respectively, at the 
local RO.  The claims file reflects no evidence that the 
veteran failed to receive either letter, or that either was 
returned to VA by the U.S. Postal Service as undeliverable.  
The veteran failed to appear for either scheduled hearing, 
and the claims file reflects no evidence of him having 
requested that either hearing be rescheduled.  Thus, the 
hearing requests are deemed withdrawn.  See 38 C.F.R. 
§ 20.702 (2007).


FINDING OF FACT

The preponderance of the probative evidence indicates that 
chronic renal insufficiency is not related to an in-service 
disease or injury.


CONCLUSION OF LAW

Chronic renal insufficiency was not incurred in or aggravated 
by active service or training duty, nor may it be presumed to 
have been incurred in active service.  38 U.S.C.A. 
§§ 101(24), 1101, 1106, 1110, 1112, 1113 1131, 1137, 5103, 
5103A, 5107(b) (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.1(k), 3.102, 3.159, 3.303, 3.307, 3.309(a) (2007).
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
October 2002 and February 2003 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
veteran in obtaining identified and available evidence needed 
to substantiate a claim, and as warranted by law, affording 
VA examinations.  VA also informed the veteran of the need to 
submit all pertinent evidence in his possession.  While he 
may not have received full notice prior to the initial 
decision, after notice was provided, he was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim.  The veteran was provided the opportunity to 
present pertinent evidence and testimony.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.

The RO's failure to provide the veteran notice of how 
disability ratings and effective dates are determined is not 
prejudicial in light of the decision reached below.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

Further, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and calculi of the kidney, 
bladder, or gallbladder, becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Applicable criteria provide that a veteran who, during active 
military, naval, or air service, served in Vietnam during the 
Vietnam era, shall be presumed to have been exposed during 
such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
on which such a veteran shall be presumed to have been 
exposed to a herbicide agent shall be the last date on which 
he or she served in Vietnam during the Vietnam era.  "Service 
in the Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam."  38 C.F.R. § 3.307(a)(6)(iii) and the "Veterans 
Education and Benefits Expansion Act of 2001," Pub L. No. 
107-103, 115 Stat. 976 (2001).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the diseases listed in 
38 C.F.R. § 3.309(e) shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  Chronic renal 
insufficiency is not among the diseases deemed associated 
with herbicide exposure.  See 38 C.F.R. § 3.309(e) (2002).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57, 586-57, 589 (1996); Notice, 64 Fed. Reg. 59, 
232- 243 (Nov. 2, 1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, the presumption is 
not the sole method by which an applicant may show causation, 
and thereby establish service connection.

Analysis

As a chronic disease.

Private treatment records of Mercer and Kennedy Memorial 
Hospitals, Einstein Health Services, and his private medical 
care providers note the veteran's kidney-related pathology 
beginning in March 2002.  A Mercy Memorial April 2002 
Discharge Summary notes the veteran's admission for severe 
anemia.  His past medical history was significant for 
hypertension and renal calculi.  The summary does not note an 
inception date for the veteran's renal calculi.  Discharge 
diagnoses included severe symptomatic anemia, right ureter 
urethral calculus with right hydroenephrosis, essential 
hypertension, and history of renal calculi.  Treatment 
included placement of a right antegrade nephrourethral stent.  
This particular episode resolved, and the veteran apparently 
returned to his regular activities, including his employment 
with the U.S. Postal Service.  His symptomatology became 
acute again in July 2002.

Records of Memorial Hospital note the veteran's referral to 
that facility while he was attending a National Guard drill 
session in July 2002, after he complained of dizziness for 
three or four days.  The emergency department summary notes 
the March and April 2002 treatment, and the fact that he 
required a transfusion to treat his anemia.  The summary 
noted the veteran's past medical history for kidney stones.  
The examiner noted the veteran had not had an work-up for the 
anemia, that he believed the veteran's kidneys were failing, 
as his creatinine was 3.9 and any further progressions would 
result in dialysis.  The examiner opined that all of the 
veteran's acute health problems were due to his kidneys, and 
that he was in chronic renal failure.  Also noted was that 
the veteran had not experienced renal colic or passed any 
more stones or gravel since the March 2002 occurrence.  While 
none of the records associated with the claims file note the 
approximate date the veteran's kidney symptoms, including 
stones, had their inception, neither do they note any 
provider opining that the veteran's disorder was causally 
related to his active service.

Service medical records for the veteran's initial period of 
active service are negative for any entries related to 
complaints, findings, or treatment for, kidney-related 
symptomatology.  The July 1971 Report Of Medical Examination 
For Separation notes the veteran's abdomen and viscera, 
vascular, and genitourinary system were assessed as normal.  
Albumin was negative, and he was deemed physically fit for 
separation.  There is no evidence, or even any assertion, 
that the veteran was treated for calculi or other kidney 
symptomatology within one year of his separation from active 
service.

The earliest documented application to VA from the veteran 
was in 1971 following his separation from his initial period 
of service, when he applied for VA benefits for hemorrhoids, 
strep throat, and a concussion.  The claim was denied when 
appellant failed to report to an examination, and was 
essentially abandoned.

Following separation from his initial period of active 
service, Reports Of Periodic Medical Examinations of May 
1978, June 1980, March 1987, and December 1988, note no 
abnormality related to the veteran's kidneys, as his 
genitourinary system was assessed as normal on each occasion, 
and albimum was negative.  There was no notation of any 
personal medical history of kidney complaints.

A December 1987 VA Discharge Summary notes the veteran's 
admission for alcohol dependence.  The summary makes no 
reference to kidney symptomatology in Axis III.  The 
disorders listed were, essential hypertension, external 
hemorrhoids, and dental abscesses.  Laboratory tests revealed 
all studies as within the acceptable range.

The veteran was called to active service in 1991 for Desert 
Shield/Storm.  There is no record of any complaints or 
treatment for kidney-related complaints during his active 
tour.  On his March 1991 Report Of Medical History, the 
veteran did not indicate any prior history of kidney-related 
complaints.  The March 1991 Report Of Medical Examination For 
Separation From Active Service noted that all areas were 
assessed as normal, and albumin was negative.

In light of the above, there simply is no factual basis for 
service connection on a direct or presumptive basis, as the 
preponderance of the probative evidence shows the veteran's 
kidney symptomatology did not manifest during either period 
of his active service or within one year of his separation 
from either period.  38 C.F.R. §§ 3.303, 3.307, 3.309(a).

Herbicide exposure.

The veteran's service personnel records note he was assigned 
to Ton Son Nhut Air Base, Vietnam, for a period of time 
beginning in December 1969.  He is presumed to have been 
exposed to herbicides during that tour.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6).  As already noted, however, 
kidney calculi, or other non-cancerous kidney disorder, are 
not among the diseases the Secretary has determined are 
associated with herbicide exposure.  Further, the veteran has 
not submitted, or cited VA to, any evidence to the effect 
that calculi of the kidney or chronic renal insufficiency 
should be deemed associated with herbicide exposure, or that 
it is otherwise causally related to herbicide exposure.  
38 C.F.R. § 3.309(e).

Active Duty for Training.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  Active 
military service includes active duty, any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
for training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in 
line of duty or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident which occurred 
during such training.  38 C.F.R. § 3.6(a) (2003).  Service 
connection on a presumptive basis is not available where the 
only service performed is active duty for training or 
inactive duty for training.  Biggins v. Derwinski, 1 Vet. 
App. at 476-78.

Service connection may be granted for any disease diagnosed 
after active duty for training, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during active duty for training or, as 
concerns an injury and the specified disorders, during 
inactive duty for training.  38 C.F.R. § 3.303(d).

As noted earlier in this decision, there is no probative 
evidence that the veteran's renal insufficiency manifested 
earlier than March 2002.  The veteran underwent a periodic 
physical examination in late 2001.  His September 2001 Report 
Of Medical History notes no indication of a history of 
kidney-related complaints.  The November 2001 Report Of 
Medical Examination notes no kidney abnormality.  Albumin was 
negative.  Neither is there any evidence that his kidney-
related symptomatology manifested in line of duty during a 
period of active or inactive duty for training during that 
period.

While the treatment records note he was referred for 
treatment in July 2002 apparently during tour of inactive 
duty for training, none of the related records associated the 
veteran's renal insufficiency with his Army National Guard 
service.  A December 2003 report of the veteran's private 
physician to his unit commander notes that he had treated the 
veteran since July 2002 for chronic renal insufficiency and 
kidney stones.  Neither the December 2003 report nor the 
provider's treatment records note any opinion or comment to 
the effect that the veteran's kidney disorder is causally 
related to his active service.  There is no evidence that the 
renal insufficiency is related to injury incurred in inactive 
duty for training.

The veteran's VA treatment records note his treatment for 
chronic renal insufficiency, but there is no entry to the 
effect that it is causally related to active service.  The 
May 2003 VA examination for chronic fatigue syndrome noted a 
diagnosis of anemia secondary to the chronic renal 
insufficiency.  The examiner noted no causal relationship 
between the disease and active service.

Thus, the Board is constrained to find that the preponderance 
of the evidence is against the veteran's claim.  The benefit 
sought on appeal is denied.  38 C.F.R. §§ 3.303, 3.307, 
3.309(a), (e).

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim, however, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for chronic renal 
insufficiency, to include as secondary to presumed herbicide 
exposure is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


